STANLEY, Commissioner.
This is an original action seeking a writ prohibiting the Honorable Thomas J. Knight, a judge of the Jefferson Circuit Court, from proceeding further in an action pending in that court and from permitting agents from New York to remove the plaintiff from the jurisdiction of this state pending an appeal from a judgment denying habeas corpus. A temporary writ was entered on August 18, 1961. Motions for a stay of proceedings and for bail pending the appeal were overruled. Motions to reconsider those orders were subsequently filed and have not been disposed of.
The primary case, that is, the appeal from the judgment denying habeas corpus, has been decided today, the judgment being affirmed. See Smithers v. Bindner, Ky., 351 S.W.2d 872. This original action has thereby become moot. Upon that ground the complaint herein is dismissed.